Citation Nr: 0918316	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
bladder, to include as due to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for adenocarcinoma of the bladder. 


FINDING OF FACT

The Veteran's current adenocarcinoma of the bladder initially 
manifested many years after service, and the preponderance of 
the evidence fails to establish that the disease is linked to 
service. 


CONCLUSION OF LAW

Adenocarcinoma of the bladder, to include as due to exposure 
to Agent Orange, was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a September 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, VA treatment 
reports, and statements submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
malignant tumors become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which a veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The record reflects that the Veteran served in Vietnam, and 
therefore is presumed to have been exposed to herbicides.

The evidence supporting the Veteran's claim for service 
connection for his adenocarcinoma of the bladder consists of 
some medical evidence and his statements.  VA treatment 
reports and a September 2005 VA examination report indicate 
that the Veteran was diagnosed with adenocarcinoma of the 
bladder in 2004.  He asserts that he is entitled to a 
presumption of service connection because it takes years for 
cancer to develop.  

The evidence against the Veteran's claim for service 
connection for his adenocarcinoma of the bladder includes the 
service treatment records and post-service medical evidence, 
including VA examination reports and VA treatment reports.  
The service treatment records are negative for complaints or 
findings of any bladder problem, and the genitourinary system 
was evaluated as normal on the separation examination in 
November 1968.  A VA hospital summary from 1978 noted no 
complaints or findings regarding a genitourinary condition.

The first indication following service of any bladder problem 
was in 2004, approximately 36 years after his discharge from 
active service.  There is no competent medical evidence 
linking the current disease to active service.  Neither the 
VA examination report nor the VA treatments reports opine as 
to the etiology of the Veteran's adenocarcinoma of the 
bladder.  The Veteran has not submitted any other medical 
evidence which provides the requisite nexus to service.  
Additionally, although he is competent to state his symptoms, 
the Veteran is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning the relationship 
of the current disability to service, as the disability at 
issue requires medical expertise to diagnose and evaluate.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Board notes that in accordance with section 3 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
the Secretary has entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
In the latest report, NAS concluded that there remains 
inadequate or insufficient evidence of an association between 
exposure to herbicides and urinary bladder cancer.  See 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The Board 
notes that the lack of sufficient evidence of an association 
between herbicide exposure and urinary bladder cancer despite 
repeated review by NAS over the years further highlights the 
conclusory nature of the Veteran's unsubstantiated opinion. 

In summary, there is no evidence of a bladder condition in 
service, nor is there competent evidence suggesting a link 
between service and the current adenocarcinoma of the 
bladder.  Likewise, there is no evidence that his bladder 
cancer became manifest to a compensable degree within one 
year from the date of termination of active service.  
Further, adenocarcinoma of the bladder is not a disease that 
is deemed to be associated with herbicide exposure.  
Therefore, the preponderance of the competent evidence is 
against a finding of service connection for adenocarcinoma of 
the bladder on either a direct or presumptive basis. 

The Board notes that the Veteran's representative contends 
that the September 2005 VA examination afforded to the 
Veteran was inadequate.  The representative requests that the 
Board remand the appeal in order to obtain a medical opinion 
as to the etiology of the Veteran's adenocarcinoma of the 
bladder.  However, in this case there is no evidence of a 
bladder problem during service or within one year of 
termination of such service, and no competent evidence 
suggesting that the Veteran's adenocarcinoma of the bladder 
may be associated with service.  Rather, the NAS conclusion 
suggests that there is insufficient scientific evidence to 
support the contention that bladder cancer is related to 
herbicide exposure.  Thus, another VA examination is not 
required.  38 C.F.R. § 3.159(c)(4).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for adenocarcinoma of the bladder, to 
include as to due Agent Orange, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


